DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hidden state must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 5, “a hidden state” is not clear in juxtaposition to the drawings and the descriptive portion of the specification.
Clarification is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20, as understood, are rejected under  35 U.S.C. 101 because it has been deemed that the claimed invention is directed towards non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  It has been deemed that the claim(s) is/are directed to the abstract idea of providing a system/method for providing furniture compatibility score or item recommendation. It has been deemed that the additional elements or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than using computer technology to process a common knowledge system/method computer technology use.  Viewed as a whole, it has been deemed that these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. _ (2014). Following Alice Corp, all claims (product and process) having an abstract idea must be analyzed using the following two-part analysis set forth in Mayo. For additional guidance, see “2014 Interim Guidance on Patent Subject Matter Eligibility” December 16, 2014. This memorandum is located at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf and is publicly available at: http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp. The July 2015 Update on Subject Matter Eligibility (updated interim subject matter eligibility guidelines) are publicly available at: http://www.gpo.gov/fdsys/pkg/FR-2015-07-30/pdf/2015-18628.pdf and: http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf Analysis:
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a product/process ). The answer is YES.
Step 2A: Claims 1-20 recite a system/method for providing a system/method for providing furniture compatibility score or item recommendation.  Such claim language is similar to ideas found too abstract by the courts as in using categories to organize, store, and transmit information (Cyberfone); obtaining and comparing intangible data (Cybersource); comparing new and stored information and using rules to identify options (SmartGene) and receiving information, analyzing information and displaying the results (Electrical Power Group v. Alstom). These recited claim limitations is similar to comparing new and old (stored) information to identify options (directions/location); storing, organizing and transmitting information and based on a query request, process and analyze request, and provide an output of the location information. Therefore for Step 2A the answer is YES.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “receiving, converting, generating, extracting, forming, providing, determining and comparing are recited at a high level of generality. Generic components recited as performing generic functions at a high level of generality to execute functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a system. The use of generic components does not impose any meaningful limit on the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The generic based limitations of identifying and managing, do not improve the technology, rather are interpreted as applying an abstract idea and are interpreted as routine, well understood and conventional functions of a computer system/process. The applicant’s specification does not appear to add any technology to obviate this line of reasoning.  It is noted that the use of a generic computer would not transform an abstract idea into a patent-eligible invention. As is, the claim does not amount to significantly more than the abstract idea itself. The answer is NO. The claims and the concept set forth in the specification are not directed to solving a technical or network based problem. Rather the claims amount to the application or instructions to apply the abstract idea, and is considered to amount to nothing more than requiring a generic system to merely carry out the abstract idea itself.  As such, the claims, when considered as a whole, are not more than the instruction to implement the abstract idea in a particular, albeit well-understood, routine and conventional technological environment. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. The analysis above applies to all statutory categories of invention. As such, the presentment of claims 1-20 otherwise styled as a system or method, for example, are subject to the same analysis.
Accordingly, courts do not rely on factual evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings. See, e.g., OIP Technologies, Inc. v. Amazon.com, Inc., - F.3d -, slip op. at 5 (Fed. Cir. Jun. 11, 2015).  The potential argument that the claimed invention requires “significantly more than” an “abstract idea” and therefore satisfy Step2B of the Alice two-part test would not be persuasive at this stage of prosecution.  It has been deemed that the claims are not directed to additional elements that are more than well-understood, routine and conventional in the art.  The claimed invention does nothing more than providing a computer nodes to map items, e.g. furniture.  Therefore, the claims(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. ___ (2014).
Again, with regards to the claims being directed to an abstract idea, a review of the disclosure of the instant application was used to identify what the applicant considers as the invention. (MPEP 2103(I)). Thus, the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), specifically the abstract idea involving the providing of credit.
The claims as a whole were analyzed to determine whether any elements, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. There are no additional elements recited in the claim beyond the abstract idea.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Scalise, US 9,398,413, in view of Baluja et al., US 9,043,338.
Scalise discloses, e.g. Figs. 1-11 and related text, a system/method, e.g. 100, 1100, a mapping module, e.g. 106, generating one or more maps, e.g. 148 that may include icons, receiving graphicl images that may include furniture, e.g. cols. 6-7, lines 9-5.
 Scalise does not use the terms node or score.  However, one may reasonably view the icons as nodes.  Further, nodes are common knowledge in the computer graphical image art.
Baluja discloses items, e.g. 114, 402, a rank score, e.g. Figs. 3-4, of search results, e.g. 111, and nodes, e.g. 202a-202h. 
To have provided a items being furniture, a rank score, of search results and nodes for the system/method of Scalise would have been obvious for one of ordinary skill in the art in view of Baluja.  As understood, to have provided a hidden state for the nodes of Scalise, as modified by Baluja, would have been obvious for one of ordinary skill in the art.
The motivation for having done such would be to substitute common knowledge items, e.g. furniture, in place of common knowledge items, e.g. books, to achieve the predictive model of determining what item one prefers when a consumer shops and evaluates items to purchase.  As for the algorithm used, it would appear these are common knowledge algorithms and do not provide any advancement in the computer imaging art when Scalise and Baluja are reviewed..

11.	Further pertinent references of interest are noted on the attached PTO-892.

12.	Applicant’s Information Disclosure Statement (IDS) submitted April 24, 2020 has been reviewed.  Note the attached IDS.
It is noted the IDS submitted September 30, 2020 was not reviewed, pursuant to Applicant’s October 2, 2020 Petition.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789